Case 1:17-cv-00052-IMK-MJA Document 187 Filed 10/02/20 Page 1 of 2 PageID #: 6149



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  SCOTT T. BALLOCK,

                   Plaintiff,

  v.                                             CIVIL ACTION NO. 1:17CV52
                                                       (Judge Keeley)

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  STATE TROOPER RONNIE M. GASKINS,
  and STATE TROOPER CHRIS BERRY,

                   Defendants.

              ORDER GRANTING PLAINTIFF’S MOTION TO ENLARGE
               TIME TO FILE NOTICE OF APPEAL [DKT. NO. 186]


        On September 2, 2020, the Court issued its Final Memorandum

  Opinion and Order Regarding Attorneys’ fee award ordering the

  plaintiff, Scott T. Ballock (“Ballock”), to pay $237,758.50 in

  reasonable    attorneys’   fees    to   defendants    West    Virginia   State

  Troopers     Michael   Kief,      Ronnie   Gaskins,     and     Chris    Berry

  (collectively, “the State Troopers”) (Dkt. No. 184). On October 2,

  2020, Ballock filed an unopposed Motion to Enlarge Time to File

  Notice of Appeal requesting the Court grant him an additional

  thirty (30) days to file his notice of appeal with the district

  clerk pursuant to Federal Rule of Appellate Procedure 4(a)(5)(A)

  (Dkt. No. 186). In support of his motion, Ballock states that this

  extension of time would allow the on-going settlement negotiations

  time to mature thereby eliminating the need for an appeal. Id.
Case 1:17-cv-00052-IMK-MJA Document 187 Filed 10/02/20 Page 2 of 2 PageID #: 6150



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

               ORDER GRANTING PLAINTIFF’S MOTION TO ENLARGE
                TIME TO FILE NOTICE OF APPEAL [DKT. NO. 186]

        Under Federal Rule of Appellate Procedure, the district court

  may extend the time for a party to file a notice of appeal with the

  district court if the party moves for such an extension within 30

  days after the entry of the judgment or order appealed from and the

  party shows excusable neglect or good cause. Fed. R. App. Pro. 4.

  Finding that Ballock’s motion is timely and that good cause exists,

  the Court GRANTS Ballock’s motion (Dkt. No. 186) and EXTENDS his

  time to file a notice of appeal with the district clerk for thirty

  (30) days.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: October 2, 2020

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE
